EXHIBIT 99.1 YA Global Master SPV Ltd invests up to US$10,000,000 in Lotus Pharmaceutical, Inc. through Equity Line Facility YA Global Master SPV Ltd's makes its first Chinese investment for the Year of the Tiger with an investment in the fast growing healthcare sector in China (Beijing/Hong Kong/New Jersey, March 3, 2010) Lotus Pharmaceutical, Inc. ("Lotus" or the "Company" ), United States OTC Bulletin Board ("LTUS:US"), today announced that it entered into a US$10,000,000 Standby Equity Distribution Agreement ("SEDA") with YA Global Master SPV Ltd ("YA Global"), a fund managed by Yorkville Advisors, LLC of Jersey City, New Jersey USA ("Yorkville").
